Citation Nr: 9922035	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  93-22 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
nasal fracture, status post rhinoplasty, currently rated as 
10 percent disabling.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's allergic rhinitis/maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1975 to September 1979, and from September 1980 to 
September 1982.

In May 1993, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, denied the 
veteran's claim for an increased rating for the residuals of 
a nasal fracture, status post rhinoplasty, rated as 10 
percent disabling.  He appealed to the Board of Veterans' 
Appeals (Board).  He later moved to the state of Maryland 
and, in March 1994, testified at a hearing concerning this 
claim at the RO in Washington, D.C.

In June 1994, the veteran filed an additional claim for 
service connection for allergic rhinitis/maxillary sinusitis, 
which he alleged was secondary to his service-connected nasal 
fracture.  The Washington RO denied his claim in March 1995 
and confirmed its decision in October 1995 after considering 
additional evidence that was not new and material.  However, 
in July 1996, after considering more evidence, the RO granted 
service connection for the allergic rhinitis/sinusitis and 
assigned a 10 percent rating; the veteran thereafter 
perfected an appeal to the Board.  As the veteran has 
disagreed with the RO's decision to rate his allergic 
rhinitis/sinusitis as 10 percent disabling, the Board has 
recharacterized that issue on appeal as one involving the 
propriety of the initial evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).




REMAND

In his October 1993 Substantive Appeal (on VA Form 9, Appeal 
to the Board) concerning the rating for the postoperative 
residuals of his nasal fracture, the veteran requested a 
hearing at the RO before a Member of the Board 
(i.e., a Travel Board hearing) (although the Board does not 
conduct hearings at the RO in Washington).  The RO scheduled 
the veteran, instead, for a hearing before a local hearing 
officer, which was held in March 1994.

More recently, in his August 1996 Substantive Appeal (also on 
VA Form 9) concerning the rating for his allergic 
rhinitis/maxillary sinusitis, the veteran requested another 
hearing.  He again indicated that he wants it to be conducted 
by a Member of the Board, at the RO.  His representative, who 
apparently is aware of the fact that the Board does not 
conduct hearings at the Washington RO, indicated in an 
accompanying statement that the veteran would like his 
hearing to be before a hearing officer at the RO (in lieu of 
a Member of the Board).  

In view of the foregoing, the Board finds that the veteran 
must be scheduled for an RO hearing before a hearing officer 
prior to further consideration of the claims on appeal.  
Significantly, he has not yet had the opportunity to present 
argument on the question of the propriety of the initial 
evaluation assigned for his sinusitis/rhinitis.  The Board 
would emphasize, however, that if the veteran desires a Board 
hearing at its offices in Washington, DC (either in addition 
to or in lieu of the RO hearing officer hearing, on one or 
both issues) he should clearly indicate as much in writing.  
The Board's consideration of the claim for an increased 
rating for residuals of a nasal fracture will be deferred 
pending completion of the actions requested or accomplished 
in connection with the remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following development:



1. The RO should schedule the veteran for 
an RO hearing (before a hearing officer) 
at the earliest opportunity.  Such 
hearing should be held (unless the 
veteran indicates, preferably in a signed 
writing to be placed in the claims 
folder, that he no longer wants such a 
hearing, or that he wants a hearing at 
the Board's offices in Washington 
instead).

2.  If the veteran testifies at an RO 
hearing, then the RO should readjudicate 
his claim in light of his hearing 
testimony and any additional evidence 
submitted.  Such adjudication should 
specifically consider the question of 
whether "staged rating" is appropriate, 
consistent with the Fenderson case, cited 
to above.  Thereafter, the RO should 
provide to him and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) and the applicable time 
period for response prior to returning 
the case to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










